DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-7, 9-12, 21-27, 30-40, and 42-46 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 12/11/2020. Claims 1-4, 8, 13-20, 28-29,  and 41 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4.	Claim 1 is objected to because of the HARQ ACK/NACK abbreviations:  They should be expressed in unabbreviated form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends on canceled claim 6.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4, 8, 13-20, 28-29, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2020/0099499 A1) in view of  Gao et al. (US 2019/0268120 A1) and further in view of Lyu et al. (US 2019/0230694 A1).  

For claim 1 Yeo teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment (UE) (see paragraph 2 “wireless communication system”,  Fig. 1P “base station” and Fig.10 “Terminal”) wherein the circuitry is further configured to: 
transmit a short data transmission in a long data transmission (see paragraph 184 and Fig. 1Q “base station transmits ultra-reliable and low-latency communications URLLC (a short data transmission) in an enhanced mobile broadband eMBB (a long data transmission”); and 
schedule, based on the transmission of the short data, a HARQ ACK/NACK response relating to at least a part of the long data transmission (see paragraph 108 “downlink control information (DCI) transmits scheduling information on downlink data or uplink data information on HARQ ACK/NACK” and paragraph 153 “scheduling HARQ ACK/NACK response (second signal) based on uplink scheduling signal grant (first signal) belong to categories of the eMBB and URLLC”).
Yeo does not explicitly teach eMBB HARQ ACK/NACK response based on the URLLC. 
However, Gao teaches Fig. 16 illustrates a long interval UE (e.g., eMBB UE) may have different HARQ ACK/NACK timing with a short time interval UE (e.g., URLLC UE)  . In addition, Gao teaches there are different ACK/NACK resources for URLLC and eMBB UE. In addition, for some UE, if there is needed to be reported, ACK/NACK may be transmitted in the UL transmission part according to resource configuration 1. 2 in downlink band (e.g. in guard band). For instance, the uplink transmission part may be semi-static semi-statically configured, or may be related to eMBB scheduling time (i.e. for ACK/NACK from an eMBB UE, there will be uplink resource and whether there is uplink resource or not is indicated to the URLLC UE). FIG. 18 illustrates a diagram 1800 of ACK/NACK in the allocated resource in DL band according to embodiments of the present disclosure. In the embodiments shown in FIG. 18, for the eMBB multi-subframe scheduling, if multiplexed with URLLC, the eMBB UE may use GP and PUCCH regions to transmit downlink RS, and the URLLC UE may transmit ACK/NACK and DMRS (ACK/NACK modulated on DMRS). Uplink and downlink RS may have the same structure, so the interference can be eliminated with orthogonal or pseudo-random or cyclic shift of RS.  (see Gao: paragraphs 87 and 90).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Gao in the wireless cellular communication system of Yeo in order schedule HARQ ACK/NACK feedback to reduce interferences (see Gao: paragraphs 87 and 90).
Yeo in view of  Gao does not explicitly teach signaling the scheduling of the HARQ ACK/NACK response by a post-indicator, wherein the post-indicator indicates whether an already scheduled HARQ ACK/NACK response is maintained or whether the already scheduled HARQ ACK/NACK response is postponed.
However, Lyu teaches that a terminal receives Pre-scheduling information and detects post-scheduling indication information in the downlink signal (see Lyu: Fig.1 steps 110, 120, and 130). In addition, Lyu teaches wherein the at least one piece of post-scheduling indication information, which is used by the terminal device to determine that a transmission of the first downlink data channel is completed, is used to instruct the terminal device to send a hybrid automatic request HARQ resource (see Lyu: claim 9, and paragraphs 43-44, 77-78, 384, and 400). In addition, Lyu teaches when a requirement of burst transmission is imposed on the network device, for example, a URLLC service needs to be processed, the network device may delay (delay), postpone (postpone), or suspend (suspend) sending of downlink data of the eMBB service (compared with the URLLC service, the eMBB service has a lower requirement on a latency, and therefore a delay in processing the eMBB service has little impact on the eMBB service) (see Lyu: paragraph 207).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Gao in the combined wireless cellular communication system of Gao and Yeo in order to optionally send a HARQ ACK/NACK response post-indicator, when a requirement of burst transmission is imposed on the network device, for example, a URLLC service needs to be processed, the network device may delay (delay), postpone (postpone), or suspend (suspend) sending of downlink data of the eMBB service (see Yeo: paragraph 207).

For claim 2 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the circuitry is further configured to retransmit at least a part of the long data transmission, based on the transmission of the short data (see Gao: “In the embodiments shown in FIG. 18, for the eMBB multi-subframe scheduling, if multiplexed with URLLC, the eMBB UE may use GP and PUCCH regions to transmit downlink RS, and the URLLC UE may transmit ACK/NACK and DMRS (ACK/NACK modulated on DMRS). Uplink and downlink RS may have the same structure, so the interference can be eliminated with orthogonal or pseudo-random or cyclic shift of RS”).

For claim 4 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the scheduling of the HARQ ACK/NACK response is signaled over a control channel (see Gao: paragraph 83 “AC/NACK over DCI (PDCCH)”).

For claim 8 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the post-indicator is a scheduling message (see Gao: paragraph 57 “feedback signal (message) is ACK/NACK”).

For claim 13 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the scheduling of the HARQ ACK/NACK response includes scheduling of resources for transmission of the HARQ ACK/NACK response (see Gao: paragraph 87 “eMBB scheduling time (i.e. for ACK/NACK from an eMBB UE, there will be uplink resource and whether there is uplink resource or not is indicated to the URLLCE UE”).

For claim 14 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the scheduling of the HARQ ACK/NACK response is transmitted based on a downlink control indicator (see Gao: paragraph 83 “AC/NACK over DCI (PDCCH)”).

For claim 15 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the long data transmission is an enhanced mobile broadband data transmission (as discussed in claim 1).

For claim 16 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the short data transmission is an ultra-reliable and low latency data transmission (as discussed in claim 1).

For claim 17 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the long data transmission is a physical downlink shared channel data transmission (see Yeo: paragraphs 11, 67, 73, and 75 “PDSCH”).

For claim 18 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the HARQ ACK/NACK response is transmitted over a physical uplink control channel (see Gao: paragraph 83 “AC/NACK over DCI (PDCCH)”).

For claim 19 Yeo in view of  Gao further in view of Lyu teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to: 
transmit a short data transmission in a long data transmission (as discussed in claim 1); and 
receive, based on the transmission of the short data, a HARQ ACK/NACK response relating to at least a part of the long data transmission after an already scheduled HARQ ACK/NACK response (as discussed in claim 1); and
signaling the scheduling of the HARQ ACK/NACK response by a post-indicator, wherein the post-indicator indicates whether an already scheduled HARQ ACK/NACK response is maintained or whether the already scheduled HARQ ACK/NACK response is postponed (as discussed in claim 1).

For claim 20 Yeo in view of  Gao further in view of Lyu teaches the base station, wherein the circuitry is further configured to retransmit at least a part of the long data transmission, based on the transmission of the short data (as discussed in claim 2).

For claim 28 Yeo in view of  Gao further in view of Lyu teaches a user equipment for a mobile telecommunications system comprising circuitry configured to communicate with at least one base station, wherein the circuitry is further configured to: 
receive a long data transmission (see Yeo: Fig. 1Q “a terminal receives eMBB (a long data transmission)”); and 
receive scheduling information for a HARQ ACK/NACK response, signaling the scheduling of the HARQ ACK/NACK response by a post-indicator, wherein the post-indicator indicates whether an already scheduled HARQ ACK/NACK response is maintained or whether the already scheduled HARQ ACK/NACK response is postponed such that the HARQ ACK/NACK response can be transmitted after having processed at least one of the long data transmission and a received retransmission of at least a part of the long data, when data of the long data transmission are corrupted (see Yeo: paragraph 108 “downlink control information (DCI) transmits scheduling information on downlink data or uplink data information on HARQ ACK/NACK”, Fig. 1Q “retransmission of a part of eMBB” and as discussed in claim 1).

For claim 29 Yeo in view of  Gao further in view of Lyu teaches the user equipment, wherein the scheduling information is received over a control channel (see Gao: paragraph 83 “AC/NACK over DCI (PDCCH)”).

For claim 41 Yeo in view of  Gao further in view of Lyu teaches the user equipment, wherein the HARQ ACK/NACK response is transmitted after a predefined time period (see Yeo: paragraph 125 “HARQ ACK/NACK transmission over n-4-th subframe”).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of  Gao further in view of Lyu and further in view of Kim et al. (US 2012/0307689 A1).  

For claim 3 Yeo in view of  Gao further in view of Lyu does not explicitly teach the base station, wherein the scheduling of the HARQ ACK/NACK response is performed when an already scheduled HARQ ACK/NACK response falls within a processing period of the user equipment for processing the received retransmitted part of the long data transmission.
However, Kim teaches if PUSCH has been scheduled, the HARQ ACK/NACK can be transmitted in the PUSCH (long data transmission) in order to maintain the consistency of HARQ ACK/NACK transmission timing (see paragraph 162).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Kim in the combined wireless cellular communication system of Lyu, Gao and Yeo in order to in order to maintain the consistency of HARQ ACK/NACK transmission timing (see paragraph 162).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Papasakellariou et al. (US 2018/0070369 A1).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415